Citation Nr: 1221930	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  03-18 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left elbow internal derangement.  

2.  Entitlement to service connection for depression and anxiety.  

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2002 and May 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2006, the Board issued a decision in which it denied entitlement to service connection for left elbow internal derangement, left and right elbow neuropathy, depression and anxiety, hearing loss and a total disability rating based on individual unemployability (TDIU).  In September 2007, the U.S. Court of Appeals for Veterans Claims (Veterans Court) granted a joint motion of the Veteran and the Secretary of Veterans Affairs  (the Parties), vacated that portion of the March 2006 Board decision that denied entitlement to service connection for internal derangement of the left elbow, depression and anxiety, and hearing loss and remanded those issues to the Board for compliance with the instructions in the joint motion.  In that joint motion it was stated that the Veteran expressly abandoned his appeals as to entitlement to service connection for left elbow neuropathy, right elbow disability, and TDIU.  Hence, the issue involving his left elbow is narrowed to exclude entitlement to service connection for left elbow neuropathy.  

In October 2005, the Veteran testified before a Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  That Veterans Law Judge is no longer employed by the Board.  In April 2012, the Board sent a letter to the Veteran and his attorney informing them of this fact and that the law requires that the Veterans Law Judge who conducts a hearing on appeal participate in any decision on that appeal.  The Board told the Veteran that it was providing him with an opportunity to testify at another hearing before a different Veterans Law Judge who would then participate in the decision on his appeal.  That same month the Veteran responded indicating that he did not wish to appear at a hearing and for the Board to consider his case on the evidence of record.  Hence, the Board will proceed to adjudicate his appeal.  

In a letter dated in December 2009, the Veteran referred to his left and right upper extremity neurological disabilities as well as a neck disability.  He made reference to his military service as the apparent origin of these conditions.  Thus, it appears that he is again seeking benefits for these conditions.  As he expressly abandoned the issue of entitlement to left and right elbow neuropathy in the joint motion the issues involving upper extremity neuropathy are not before the Board at present; nor is the issue of entitlement to service connection for a cervical spine condition.  These matters are therefore referred to the RO for appropriate action.  

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran had a left elbow fracture prior to entrance into service with resulting deformity and disability.  

2.  There is no clear and unmistakable evidence that the left elbow disability did not worsen during active service or that any worsening was due solely to the natural progression of the condition.  

3.  The Veteran was not involved in an injurious explosion during active service.  

4.  The Veteran's psychiatric condition did not have onset during active service, did not manifest until several years after active service, is not etiologically related to his active service, and was not caused or aggravated by his service-connected scar of the neck.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left elbow derangement have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  The criteria for service connection for depression and anxiety have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant document, the only issue on appeal that the Board decides unfavorably to the Veteran is the issue of entitlement to service connection for depression and anxiety.  At this point therefore this is the only issue to which any failure on VA's part to meet its duties to notify and assist could result in prejudice to the Veteran.  For this reason, the Board restricts its analysis of whether those duties were met with regard to this issue.  

VA satisfied its duty to notify by means of letters sent to the Veteran in August 2003 and May 2008.  Although notice with regard to assignment of disability ratings and effective dates was not provided until the May 2008 letter, this defect in the timing of this aspect of the notice cannot result in prejudice to the Veteran.  This is because the Board here denies the appeal and therefore the downstream issues will not be reached.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and personnel records, VA treatment records, records of the Veteran's claim of entitlement to disability benefits from the Social Security Administration (SSA), and all private treatment records identified by the Veteran.   

In February 2005, VA afforded the Veteran an appropriate examination with regard to his claim of entitlement to service connection for depression and anxiety.  The examiner reviewed the claims file and conducted an interview with the Veteran.  He provided a detailed discussion of the Veteran's psychiatric condition.  He also provided a nexus opinion and included an analysis to support his findings.  The Board therefore finds the examination report and opinion to be adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an adequate medical opinion is one that provides sufficient detail for the Board to make a fully informed evaluation of where service connection is warranted and one that supports its conclusions with an analysis that the Board can weight against contrary opinions).  

The Board now turns to a discussion of the basis for the Parties' joint motion and the Board's subsequent remands to the RO for additional development.  This discussion supports the Board's conclusion that there has been compliance with the terms of the joint motion and the directives of the Board's remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that "a remand by this Court or the Board imposes upon the Secretary . . . a concomitant duty to insure compliance with the terms of the remand").  

In the joint motion, the Parties agreed that VA had not fulfilled its duty to assist in that it did not appear that VA had made any attempt to obtain the Veteran's unit records in order to corroborate his assertions of an explosion during service that may be related to his disabilities.  The Parties also agreed that, despite the Board's assertions to the contrary, the June 2005 Statement of the Case did not inform the Veteran that efforts to verify the event had been unsuccessful.  

In the April 2008 Remand, the Board directed that Veteran should be requested to provide additional information clarifying the approximate date and location of any explosion during active service to which he was exposed and the injuries that were incurred at that time.  Next, the Board directed that upon receipt of such information, VA should take appropriate action to obtain any relevant records and if the records could not be obtained a notation should be made in the claims file and the Veteran and his attorney should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to obtain and submit such record.  Finally, the Board directed that if the evidence established that the Veteran suffered any event, injury, or disease related to an explosion during active service he should be scheduled for an appropriate psychiatric examination.  

In May 2008, the RO sent a letter to the Veteran requesting that he provide information as to the date of any explosion during active service as well as the unit to which he was assigned at that time.  In August 2008, the RO sent him another letter asking him to send any personnel records that he may have that showed his unit of assignment, participation in combat operations, wounds in actions, awards and decorations, and official travel outside of the United States.  He was also asked to submit any information as to an alternate source from which VA could obtain such personnel records.  

In July 2008 the Veteran responded.  He stated that his memory of the explosion was vague at best and that he had constructed a time table from his Army records.  He stated that approximately four years earlier he had called the Army Base at Fort Leonard Wood and was informed that the hospital near the base used for injured personnel was no longer there.  He stated that this would place the time of the incident between March and May of 1964 and that he believed he was then assigned to the C-1-1 Combat Engineers, Fort Leonard Wood, Missouri.  He stated that the best source of the information was what he had reported to a VA psychologist identified by the Veteran.  

VA treatment records from August 2004, authored by the psychologist identified by the Veteran include the Veteran's report that he was injured in an explosion in 1964 during Advanced Infantry Training (AIT) at Fort Leonard Wood, that they were putting in M-60 antitank mines, and that he was hospitalized in Missouri for a few days.  

In September 2008, the Veteran responded to an August 2008 VA request for service personnel records.  He stated that he did not have any additional personnel records and that he did not have a memory of dates and places.  He did not make any reference to an explosion in that letter.  In a June 2009 statement he recounted the information in personnel records that he had previously obtained from VA as far as duty assignments.  He stated that sometime after he completed basic training "I suffered an injury which to the best of my knowledge was associated with an explosion."  

Service personnel records document that the was assigned to Company C 1. Battalion 1, Training Regiment U.S. Army Transportation Corps (USATC) Engineer, Fort Leonard Wood, Missouri beginning on April 3, 1964 for AIT.  On June 14, 1964 he was assigned to C Company, 31st Engineers Battalion (C)(A) Fort Chaffee, Arkansas as a Pioneer.  On October 9, 1964 he was assigned to the same company but at Fort Bliss, Texas, again with a principle duty of Pioneer.  On August 9, 1965 he was assigned to Company B, 82d Engineer Battalion, U.S. Army Europe (USAREUR) with a principle duty of Pioneer.  His DD 214 provides that the civilian occupation of blaster (construction) is equivalent to the military occupational specialty of Pioneer.  His principle duty was changed to Water Supply Specialist in July 1966.  

In January 2009, the RO filed a request with the Joint Services Records Research Center (JSRRC formerly known as the Center for Unit Records Research, or CURR) for any information as to whether the Veteran was in an explosion between April 1st and June 1st 1964 while serving with C Company, 1st Battalion, Training Regiment at Fort Leonard Wood, Missouri.  Response to the request was that the JSRRC was unable to locate unit records submitted by the identified battalion for 1964 and a search of the Department of Defense casualty list did not list the Veteran as injured or ill.  The response also stated that the JSRRC did not maintain 1964 morning reports submitted by the training battalion.  

There is a Personnel Information Exchange System (PIES) response to a January 2009 VA request for a search of morning reports.  That request indicates that there was insufficient information provided for a search.  VA provided additional information in August 2009 and a PIES response from September 2009 states that morning reports were searched for Company C, 1st Battalion, Training Regiment for the period from April 3, 1964 to May 31, 1964, but no remarks were located as to the incident/individual.  

In November 2009, the RO sent a Supplemental Statement of the Case (SSOC) to the Veteran and his representative.  That document indicates that there was a response from the Service Department regarding VA's request for morning reports.  In the reasons and bases of that SSOC, the RO explained the responses it had received from the JSRRC and from the Service Department.  

In May 2010, the Board again remanded the issue of entitlement to service connection for anxiety and depression to the RO for further action.  It directed the RO to contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for any of the disabilities on appeal.  It noted that of particular interest were records from the Muskogee VA Medical Center (VAMC), to include the Tulsa Outpatient Clinic (OPC) and a VA facility at 10159 E. 11th Street in Tulsa, Oklahoma, (since May 2005), and records of treatment from the private physicians identified in the Veteran's December 2009 VA Forms 21-4142 (to include records from "T.C.A.," M.D. since July 2008 and "H.R.M.," M.D. since October 2007).  It directed the RO to then obtain the identified records and if it could not obtain them to inform the Veteran of such so he could submit any such records.  

In May 2010, the RO sent the Veteran a letter that complied with the Board's directive.  He identified several private practitioners and the RO sent letters to the identified practitioners requesting the evidence.  The RO obtained treatment records from all of those practitioners and associated the records with the claims file.  The Veteran identified the VA treatment providers as the Tulsa VA OPC at 10159 E. 11th street in Tulsa Oklahoma and the Jack C. Montgomery VAMC.  The RO obtained records from both facilities and associated them with the claims file.  It identified those records in an SSOC case mailed to the Veteran in October 2011.  

In January 2012, VA received additional argument from the Veteran's attorney.  She did not indicate any additional outstanding records.  In April 2012,  she indicated that the Veteran did not want another hearing of any kind and requested that the Board adjudicate his appeal as soon as possible.  From this argument and withdrawal, the Board concludes that there are no additional existing outstanding relevant records.  

The Board finds that the RO's actions have provided compliance with the relevant terms of the joint motion and the Board's remands.  The Board is aware that in 1995 the Veteran stated that he was in an explosion at Fort Bliss, Texas.  However, his personnel records show that he was in AIT at Fort Leonard Wood and he has described the alleged explosion as occurring while he was in AIT and has reported that the hospitalization was in Missouri.  He was specifically asked to identify the place of the explosion and it is clear from the record that the Veteran has a copy of his service personnel records.  He has been represented by an attorney since prior to the joint motion.  If he believed that he was in an explosion at a site other than Fort Leonard Wood he had ample opportunity to address the site.  Hence, the Board finds that VA has no duty to conduct any additional searches.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992)( remarking that the duty to assist is not a license for a fishing expedition).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

One way of establishing the nexus element is through evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.  The "noted" in service element requires only that the condition was  noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id.  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  


II.A.  Left elbow claim - Factual background

The Veteran was accepted into active service on January 17, 1964 as documented on his DD 214.  A medical examination was conducted on January 8, 1964 for the purpose of enlistment in the U.S. Army.  Report of that examination documents that he had a normal clinical evaluation of his upper extremities, his spine, and other musculoskeletal system.  The only abnormality shown on that report is a scar on his right upper quadrant and another body mark on his forearm.  Also of record is a report of medical history of the same date.  In this report, the Veteran indicated that he did not then have nor had ever had arthritis or rheumatism, bone joint or other deformity, or painful or "trick" shoulder or elbow.  This form includes the Veteran's report that he had previously had an operation of his left arm.  In a section for physician's summary and elaboration of all pertinent data, a physician noted that the Veteran had a fractured left elbow that limited extension to 160 degrees.  

The next service treatment records mentioning his left elbow are from May 4, 1964.  Those records provide the following information:  

Had operation 2 yrs ago.  States elbow hurts when lifting.  Had open reduction Fx L elbow 2 yrs ago.  Now has pain on lifting.  Exam:  Well healed scar laterally.   Minimal restriction of extension, supination & pronation.  Flexion - full.  

An x-ray report from May 4, 1964 yielded the following report: "The patient has an old healed fracture involving the radial head and the distal humerus.  There was some resultant deformity at the fracture site and several small ununited fragments.  The patient appears to keep the forearm in more of a valgus position than is normal."  

On June 8, 1964 he was treated with an ace wrap and pain medication for a strained elbow of 2 days earlier.  The treatment note referred to his old injury and included a referral to orthopedic clinic for disposition, profile, medical board, etc.  June 10, 1964 orthopedic clinic notes document that he was unable to fully extend his left elbow, lacking 30 degrees of extension.  It was also noted that he could not supinate past neutral.  

A June 18, 1964 consultation sheet from orthopedics stated that the Veteran had injured his left elbow four years earlier in a bicycle accident and had been treated with open reduction without internal fixation.  At the time of the consultation, he complained of elbow pain when engaged in heavy lifting and he demonstrated limitation of motion of the left elbow.  The physician stated that there was a moderate degree of atrophy present about the arm and forearm.  He stated that there was cubitus valgus above about 30 degrees when compared with the right side.  The physician indicated what appears to be a finding of limited pronation and supination.  Extension was limited to terminal 25 degrees.  Recommendations were for limitation of heavy lifting and consideration of supracondylar varus osteotomy without resection of the head of the radius.  On June 22, 1964 he was placed on permanent profile due to internal derangement of the left elbow.  

He was admitted for inpatient treatment on June 24 1964.  The notes for that admission refer to traumatic arthritis of his right elbow that existed prior to service (EPTS).  He was hospitalized until July 2, 1964 and at discharge from inpatient treatment the diagnosis was arthritis, traumatic, right elbow EPTS.  He was placed on permanent profile - no lifting over 40 pounds, etc.  

Also associated with the claims file is a letter signed by "D.C.R.," M.D. and dated August 10, 1964.  Dr. D.C.R. stated that the Veteran came under his care in August 1961 for treatment of a fracture-dislocation of his left elbow.  Dr. D.C.R. stated that he was left with permanent limitation of motion and weakness of the left upper extremity.  He stated that the Veteran was last examined on August 1, 1964 at which time he was found to have 30 degree loss of extension, 20 degree loss of flexion, and 50 percent loss of pronation and supination of the forearm at the elbow.  Dr. D.C.R. stated that x-rays showed traumatic arthritis of the left elbow with absence of portion of the head of the left radius.  He went on to state that "[t]his represents some worsening of the condition over my last previous examination."  Dr. D.C.R. stated that in his opinion, "the patient is probably suffering from a deterioration of his left elbow joint, due to traumatic arthritis following a fracture-dislocation of the elbow."  

Service personnel records include a September 1964 letter from the Veteran's mother.  She stated that the Veteran had injured his arm prior to entry into service and that it was not straight.  She stated "He has lots of trouble with his arm."  She also asked that the Veteran be released from service to return home because of her need for his presence due to her health.  There are documents indicating that the Veteran requested a hardship discharge in September 1964 but the request was denied.  

A November 1964 consultation note from orthopedics state that the Veteran had range of motion from 145 degrees of extension to 45 degrees of flexion.  Pronation and supination were one half of normal.  There was discussion in this report that surgery to remove loose bodies should be considered.  The note states that under regulations, the Veteran could well have been considered unfit for induction.  The physician recommended that if the Veteran wished to remain on active duty then a U3 profile would be in order and surgery to remove loose bodies should be considered.  He also recommended that if the Veteran did not want to remain on active duty he should be discharged and the condition deemed as having existed prior to service.  

Report of August 1965 physical examination included that the Veteran had an abnormal clinical evaluation of his upper extremities and noted was the inability to extend his left elbow "%150."  A report of November 1964 x-rays included that there were degenerative changes about the capitulum humerus and a one millimeter loose body just inferior to the medial epic of the humerus.  A report of September 1965 x-rays of his left elbow included an impression of post traumatic degenerative changes of his left elbow.  

August 19, 1965 notes document that the Veteran wished to see a physician about his left elbow.  August 24, 1965 notes document that the Veteran was on U-3 profile for chronic problem with his left elbow.  

September 3, 1965 notes document that he had extension to what appears to be 160 degrees although there is also "40" degree notation.  The Veteran reported that he had pain on heavy lifting and it was noted that he would be discharged if he could not function.  

A consultation sheet from October 13, 1965 documents that range of motion measurement showed that the Veteran lacked 30 degrees of full extension of the left elbow, had 70 degrees of pronation, 20 degrees of supination, and 40 degrees cubitus valgus.  There was crepitus and some tenderness on motion.  There was considerable tenderness on palpation and crepitus with left elbow motion.  Recommendation at that time was that he be evacuated to a suitable medical facility for Board action, including possible medical discharge.  November 1965 notes document that he had pain in his arm and elbow.  There is a note from December 1965 documenting that the Veteran fell while on field duty and injured his right elbow.  A report of medical examination from October 1966 includes a normal clinical evaluation of his upper extremities.  Notes on this form include that he had left elbow deformity of cubitus valgus, extension of 150 degrees, pronation of 90 degrees, and supination of 20 degrees, with no crepitus.  He indicated on his report of medical history that either then had or had previously had painful or trick shoulder or elbow.  On the reverse side of this form is listed that he had contracture of the left elbow joint, and was unable to extend his elbow beyond 150 degrees.  This is referred to as a deformity that existed prior to service.  

Post service, the first mention of his left elbow is in a May 1999 application for disability compensation.  

In January 2011, the Veteran underwent a VA examination with regard to his claim of entitlement to service connection for left elbow derangement.  Flexion was measured as from negative 20 degrees to 140 degrees, both active and passive.  Extension was measured as from negative 20 degrees to 140 degrees.  Forearm supination was measured as from 0 to 20 degrees and forearm pronation was measured as from 0 to 80 degrees.  Physical examination included findings that there was bone loss of the left radial head and that x-rays showed the following:  "Small osteophytes in the anterior elbow joint.  Ossify densities adjacent to the medial and lateral humeral condyles, sequel of old injury versus joint bodies."  

In comparing the measurements during service to the measurements in January 2011 one must account for obviously different reference points.  The 1964 measurement stated that the Veteran could extend his arm to 160 degrees.  This is factually equivalent to a 20 degrees less than zero degrees or 20 degrees less than 180 degrees, dependent on an arbitrary but equal in magnitude direction of rotation (i.e., 0 to 180 degrees as opposed to 180 to 0 degrees).  

The examiner stated as follows:  

I conclude, after a review of medical records, taking a history, and performing a physical examination the Veteran's decrease in left elbow range of motion is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and is at least as likely as not a result of the normal progression of the EPTS elbow fracture treated with open reduction internal fixation and/or (sic) post operative changes related to the 2003 ulnar nerve transposition and/or working 7 years as a postal clerk and was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  

After recounting a history of what is found in the claims file, the examiner stated that the "extension lag noted today is the same as that recorded at the induction physical examination."  


II.B.  Left elbow claim - Law and analysis

Clear and unmistakable evidence shows that the Veteran's internal derangement of the Veteran's left elbow existed prior to entrance into active service.  However, no disability, defect, or infirmity of the Veteran's left elbow was noted on an examination report when he was examined, accepted and enrolled for service, and the Board finds that there is no clear and unmistakable evidence that the Veteran's left elbow internal derangement, present during service, did not worsen during his active service, or if it did, worsened only due to its natural progression.  Hence the presumption of soundness is not rebutted with regard to this condition and the claim is one of service connection.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The preponderance of evidence shows that internal derangement of his left elbow has existed since service.  The Board therefore concludes that service connection is warranted for internal derangement of his left elbow.  The Board will now explain its decision on this issue in more detail.  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b) . Only such conditions as are recorded in examination reports are to be considered noted.  38 C.F.R. § 3.304(b).  

Here there are two reports of interest from when the Veteran was accepted into active service.  Both are dated January 8, 1964.  Only one is titled as a report of medical examination.  That report indicates that the clinical evaluation of his upper extremities was normal.  There is no noting on that report of any defect, infirmity, or disorder involving his left elbow.  The other report, the report of medical history, is the report that lists in a physician's summary that the Veteran had left elbow extension limited to 160 degrees.  The Board must therefore find, as is required by application of 38 C.F.R. § 3.304(b), that there was no defect, infirmity, or disorder of the left elbow noted at entrance into service.  

In cases such as this, where there was no defect, disorder, or infirmity noted at entrance into service and 38 U.S.C.A. § 1111 is implicated, the law was most succinctly explained by the United States Court of Appeals for the Federal Circuit (Federal Circuit) as follows: 

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service. The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153 . If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection. 

Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The clear and unmistakable evidentiary standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanserson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v Principi, 3 Vet. App. 310, 313-14 (en banc)). 

There is clear and unmistakable evidence that the Veteran had a fracture of the left elbow prior to entrance into service.  The Veteran reported at entrance into service that he had surgery of his left elbow prior to service, his mother reported essentially the same thing in the September 1964 letter.  More importantly, Dr. D.C.R. provided medical evidence that the Veteran had permanent limitation of motion and weakness in his left upper extremity due to his fracture - dislocation of his left elbow in 1961, several years prior to service.  The May 1964 x-ray report documents that he had an old healed fracture.  In particular, the x-ray report evidence falls in line with regulation, 38 C.F.R. § 3.303(c), addressing preservice disabilities noted in service.  

There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof) and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  38 C.F.R. § 3.303(c).  Consequently with notation or discovery during service of such residual conditions ( . . . healed fractures . . . ); with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  Id.  The Board finds that the evidence just discussed is clear and unmistakable evidence that the Veteran had a fracture-dislocation of his left elbow prior to service that left him with permanent limitation of motion and weakness in his left upper extremity. 

Next, the question that must be answered is whether there is clear and unmistakable evidence that the left elbow disability did not increase in severity during service.  The January 2011 examiner stated that it was less likely than not that the limitation of his left elbow range of motion was not permanently aggravated by service.  First, this is not evidence that his disability was not aggravated by service, by any standard, but only that it is less likely as not that his limitation of motion was aggravated.  This distinction is an important one because the burden is on the government to show no aggravation, it is not on the Veteran to show aggravation.  The examination report is not clear and unmistakable evidence that the disability did not permanently worsen, nor is it clear and unmistakable evidence that any permanent worsening was due to natural progression.   

Dr. D.C.R.'s August 1964 letter tends to show that the Veteran's left elbow condition worsened during service.  This is shown by Dr. D.C.R.'s statement that there was some worsening of the condition as of August 1964 compared with when Dr. D.C.R. last examined the Veteran.  Even taking into account that Dr. D.C.R.'s last examination may well have been in 1961, contemporaneous to treatment for the left elbow fracture-dislocation, and therefore the worsening could have occurred at any time between 1961 and August 1964, some 7 months after entrance into service, such facts do not rise to the level of clear and unmistakable evidence that his left elbow condition worsened prior to his entrance into service and not in the 7 months following entrance into active service.  Additionally, the Board notes that the Veteran did not report any problems with his left elbow until May 1964, 4 months after entrance into active service.  This all leads to the conclusion that there is not clear and unmistakable evidence that his disability did not worsen during service.  

It is recognized that there must be a permanent worsening of the disability, but again, Dr. D.C.R.'s letter the Board finds precludes any finding that clear and unmistakable evidence exists that the worsening was not permanent.  

The next question then is whether there is clear and unmistakable evidence that the worsening was due to the natural progression of the condition.  As Dr. D.C.R. referred to traumatic arthritis of the left elbow and absence of a portion of the head of the left elbow as a worsening, the question reduces for all practical purposes to whether there is clear and unmistakable evidence that the arthritis and absence of a portion of the head of the left radius were due to the natural progression of the condition.  

Given the Veteran's acknowledgments on the January 1964 report of medical history - that he did not then have nor had ever had arthritis, rheumatism, etc, and that he clearly engaged in activity between that time and May 1964 when he reported for treatment during service, and that he was then put on profile to avoid heavy lifting, the Board finds that the evidence from service, or indeed for many years after service, is not clear and unmistakable evidence that the worsening was due to the natural progression of his injury.  More importantly, these same facts, lead the Board to the conclusion that the onerous evidentiary standard simply cannot be met by evidence almost 40 years after his service, including any statement by a medical professional purporting to evaluate the earlier evidence.  

In order to clear up any potential confusion from the service treatment records, the Board notes that although the July 1965 physical profile refers to the Veteran's right elbow EPTS condition, the Board understands this to be a clerical error.  All other evidence refers to his left elbow EPTS condition.  Hence, this July 1965 profile was for disability of his left elbow.  

For the reasons stated above, the Board concludes that the government has not and cannot meet the evidentiary burden to rebut the presumption of soundness with regard to the Veteran's internal derangement of the left elbow.  The only question remaining is whether there is a nexus between his current left elbow internal derangement and his left elbow internal derangement present during service.  The x-ray findings and physical examination results listed in the January 2011 examination report the Board finds sufficient evidence for it to determine that the preponderance of evidence shows that the Veteran's condition of the left elbow during service has continued to the present.  

The Veteran is presumed sound upon entrance into service with regard to his left elbow.  Left elbow internal derangement was present during service and has been present since service.  As all elements of a service connection claim have been met, service connection for left elbow internal derangement must be granted.  


II.C.  Depression and anxiety - Factual background

In July 2003, the Veteran filed a claim of entitlement to service connection for depression and anxiety.  He asserts that these conditions result from being injured in an explosion while stationed at Fort Leonard Wood, Missouri for AIT.  

As noted in the section of the instant document addressing his left elbow disability, the Veteran was admitted for inpatient treatment on June 24 1964.  That admission was at Fort Chaffee, Arkansas and was for evaluation of his left elbow.  In a September 1965 report of medical history, the Veteran indicated that he had consulted or been treated within the past 5 years by physicians, healers, or other practitioners.  He noted that in January 1965 he had consulted a physician about an operation on his arm.  There is an extensive consultation sheet note from October 1965 but that sheet refers only to his preexisting injury.  

Service treatment records include an April 6, 1966 note that the Veteran had complained of having 14 days of K.P. and referred to a previous entry.  The previous entry documented that he complained of pain of his left elbow and that x-rays shows his left elbow was normal.  The April 6 note states that the Veteran "has some sort of emotional overlay, claims he doesn't want out of Army, just doesn't want his elbow hurt (?).  He denies he has had the limitation of his profile related to any of the work he performs - as near as I can tell pt. doesn't know what he wants, other than out of K.P."

There are no other statements of an emotional overlay and no statements of psychiatric symptoms found in the service treatment records.  May 23, 1966 service treatment records document that he had a cyst on his neck and that no operations were performed.  There is no mention of any injuries of his head or neck or of any injuries from an explosion.  

In the October 1966 report of medical history, the Veteran checked selection boxes indicating that he did not then have nor had ever had depression or excessive worry, frequent or terrifying nightmares, loss of memory or amnesia, nervous trouble of any sort, history of head injury, skin diseases, tumor, growth, cyst, or cancer.  He did indicate that he either then had or previously had trick shoulder or elbow.  He also checked selection boxes indicating that he had never had or been advised to have any operations and that he had never had any illness or injury other than any that were already reported.  The associated report of medical examination documents a normal psychiatric clinical evaluation as well as normal clinical evaluations of his head, face, neck, and scalp.  The only abnormality noted was for his upper extremities, which was explained as the left elbow deformity.  There is no indication that he had any scars of his neck, head, or back.  

These records include a September 1963 Personnel Action form documenting the Veteran's request for a hardship discharge to be with his mother due to her health.  That form includes the Veteran's statement that he was on permanent U3 profile  for his left arm which limited him to no heavy lifting of weapons.  Also of record is a form showing that as of June 1964, the Veteran was to have no assignment requiring prolonged handling of heavy materials including weapons.  

Of record is a letter addressed to a U.S. Senator, signed by a Major General of the Army and dated June 22, 1964.  This states that the Veteran was examined at the Army Hospital Fort Chaffee Arkansas on June 18, 1964 for an injury incurred prior to entry into military service and that he was being referred to Brooke Army Medical Center, Fort Sam Houston , Texas for examination by an orthopedic surgeon.  A May 1966 letter addressed to a U.S. Representative and signed by a Lieutenant Colonel states that although the Veteran was presently working in a military occupational specialty that is not normally held by an individual with physical limitations, his supervisors have attempted to assign him duties commensurate with his limitation.  

October 1974 treatment records from South Community Hospital, a non-VA treatment provider, document that the Veteran had a cystic mass on his upper left neck and that he underwent excision of a large mass of the left upper neck.  Also listed is that he had previous incision and drainage.  The pathology report of the cyst includes a gross description describing the specimen as a strip of skin and subcutaneous tissue measuring 5 by 2 by 2 centimeters in the greatest dimension.  It states that "the skin surface is marked by a small scar measuring "0.(illegible)" millimeters in greatest dimension.  

The only VA treatment records from 1976 are a single page from February 1976 and a medical certificate from August 1976.  The February note states that the Veteran sought treatment for swollen esophagus and abdominal pain.  He related his gastrointestinal disorder to working conditions on his job.  He also reported that the Post Office had a very high level of noise and he believed that the noise upset his stomach.  He stated that sometimes following sudden loud noise he thinks he can feel a fluid entering his stomach.  Past medical history is listed as pinning of his left elbow in 1962 and excision of a cyst from the back of his neck one year earlier.  He reported that he had no other hospital admissions.  Another note from February 1976 includes his report that the Post Office where he worked had noise that made him nervous.  

In May 1981, the Veteran filed a claim for entitlement to disability compensation benefits for his neck, stating that he had an operation on his neck in 1966 while attached the 82d Engineering Battalion at Bamberg Germany.  A VA medical certificate from March 1981 documents treatment for pain in the back of his neck which he reported had been present since 1964 and which he reported he underwent surgery for during service and again in 1975 at South Community Hospital.  The physical examination section of the certificate indicates that he had a scar from a previous surgery.  

Of record is a letter signed by the Veteran and dated in October 1988 in which he discussed possible reemployment with the Oklahoma City Postal Service and stated that during the time he worked there he was treated by VA for an ulcer and hypertension.  He requested a letter from a VA counselor stating that a major factor contributing to the trouble he caused at the main Post Office and the reason he resigned was because of strain he was under related to the time he served in the military.  In November 1988 a Veterans Services Officer sent him a letter informing him that there was no evidence that he had been treated at VA for hypertension or  an ulcer.  In another letter date stamped in November 1988, the Veteran stated that he was treated in Oklahoma City for an ulcer and treated by a Dr. "F." in Edmond.  He stated that he forwarded the records to the VA Hospital in 1975 and was treated at the VA Hospital until September 1976.  He stated that he was prescribed antacid liquids, Zantac, Dicyclomine, and Tagamet by VA and "[i]f they were treating me for something else besides a stomach problem I think I have one hell of a law suit for malpractice."  

Next, is a September 1995 note of treatment by "G.C.," M.D.  The Veteran complained of his neck being "out of line" and reported that he was in an explosion during service and had shrapnel removed.  

In a May 1999 application for VA disability compensation, the Veteran indicated that he was seeking compensation for injury due to "[e]xplosion accident 1965 while stationed at Ft. Bliss, Texas resulting in severe left neck injury requiring surgery, today I have residuals."  

In August 1999, the Veteran underwent a VA "scars" examination.  The Veteran reported that he had a cyst removed from his neck and the back of his head in 1965, again in 1966, and again in 1975 or 1976.  Physical examination revealed a 7.5 centimeter scar at the base of his head and top of his neck.  The examiner stated that the scar would be noticeable if he were to shave his head, but that his hair hid the scar.  There is also a note signed by "M.K.," M.D, identified as a VA psychiatrist, stating that the Veteran had an anxiety disorder and that his scarring around the ear and lower part of his neck caused him social embarrassment and made his anxiety disorder worse.  This letter is addressed to the Veteran's employer at that time, a Department of Corrections.  Another letter from a Vet Center signed by a social worker states that the Veteran had expressed feelings of social embarrassment, humiliation, and psychological stress related to having to wear his hair in a manner that exposed the scar.  She stated that the Veteran had related to her that the scar was due to a military accident.  

The first mention in VA treatment records of psychiatric symptoms is found in March 2002 treatment notes.  These notes  document that the Veteran had depression and sleep problems.  The notes also refer to anxiety.  The notes do not make any mention of a relationship between his anxiety and depression and his active service.  

There is an April 2003 VA mental health consult documenting that the Veteran was having depressed feelings for some months as his health has begun to deteriorate.  This referred to his carpal tunnel syndrome and neuropathy of his hands and feet.  

In September 2003, the SSA issued a decision in which an Administrative Law Judge determined that the Veteran was entitled to Social Security disability benefits as of July 2002.  There are findings of physical disabilities but no findings of psychiatric disabilities.  

An August 2004 VA treatment record, authored by a VA psychologist, includes discussion about the Veteran's anxiety and his reports of service.  The Veteran reported to the clinician that he was 100 percent disabled under Social Security for cervical degeneration, neuropathy of the hands and feet, and for anxiety and depression.  Also stated was that the Veteran has been treated at the Oklahoma VA since 1976 for anxiety and depression and that he was in the army from 1964 to 1976.  Also stated was that he was injured in an explosion in 1964 during AIT training at Fort Leonard Wood, and that they were putting in m-60 antitank mines and he was hospitalized in Missouri for a few days.  This note documents the Veteran's report that he had little memory of the explosion and felt that his loss of memory was due to head injury from the explosion.  The report goes on to include that the Veteran had documentation of "emotional overlay" secondary to elbow impairment on April 6, 1966, later had surgery on his elbows "as well as extensive treatment for depression and anxiety since discharge from Army."  The clinician provided an assessment of anxiety disorder secondary to service-connected medical conditions (scars and elbow impairment) with depressive features.  In an addendum, the psychologist stated that the Veteran was discharged from the Army in January 1967 and that the prior note listing a discharge in 1976 was in error.  

Of record are November 2004 statements from the Veteran's sister and his spouse.  His sister reported that the Veteran was changed psychiatrically and physically after returning from service.  She stated that he was taking over the counter medication for his right arm, medication for his stomach, and that his personality had changed drastically but he seldom talked about service.  She reported that when he came home on leave during the summer he did a lot of drinking and "[h]e wasn't the person that would get drunk before."  She reported that he was married for nine years and then divorced and she did not think his former wife understood the change.  She stated that "it seemed he thought everyone was against him.  I don't know if he was suffering from emotional or mental problem, but he certainly was different."  

The Veteran's spouse stated that she had known the Veteran for 16 years.  She stated in pertinent part as follows:  

Up until this day he still has nightmares about something that happened in the military.  Waking up soaking wet.  He never goes into detail about the dreams.  Just says they were about the military.  He has a scar on his back that looks like an old bullet wound or some type of small round object.  He says he doesn't know where it comes from but has been there since the military.  

There is an undated letter, apparently received in December 2004, in which Dr. T.A. stated that the Veteran had a history of trauma while in the army and that he was hospitalized several days following a mine explosion during AIT as a combat engineer.  Dr. T.A. stated that this contributed to slight memory loss, hearing, and neck discomfort.  Dr. T.A. also stated that the Veteran had been tense since military service, requiring antidepressants.  

There is also an October 2004 treatment note in which "D.H.," M.D. noted the Veteran's report that he had an injury in the military in 1964 and that he asked Dr. D.H. if his cervical spine condition was related to such injury.  

The only earlier reference to any military accident by Dr. T.A. is found in a February 2003 treatment note documenting that the Veteran had reported that he had a military accident in 1967.  There are numerous treatment records from Dr. T.A. going back to 1996.  

In February 2005, the Veteran underwent a VA mental disorders compensation and pension examination.  The examiner indicated that he had reviewed the claims file and interviewed the Veteran.  The Veteran reported that he was injured in an explosion at Fort Leonard Wood, Missouri.  He reported that these were injuries of his neck, arms, and back and that he had memory problems since that time.  The examiner stated that the Veteran had undergone psychiatric mental health care since he was discharged from the military.  The examiner referred to VA treatment but did not mention private treatment.  The Veteran reported that when he first was discharged from the military his psychiatric symptoms affected him a lot, reporting that he had trouble with sudden sounds and noises.  

The examiner diagnosed depression not otherwise specified and generalized anxiety disorder.  He provided the following in the way of nexus opinions:

It is likely as not that the veteran's current depression and anxiety are related to military service.  The rationale for this is that the veteran from history was involved in a situation (explosion) that would cause chronic anxiety and apprehension including depression symptoms.  The rationale is that the veteran also had ongoing follow up outpatient mental health treatment on a continual basis since military.  

It was requested from the Regional Office to determine the following - "We ask if depression and anxiety is related to service-connection scars for cyst removal at the back of his neck/ear."  It is unlikely that [the Veteran's] depression and anxiety are related to service-connection scars for cyst removal at the back of his neck/ear.  The rationale for this is that [the Veteran] stated that his depression and anxiety was related to the explosion that he was involved in while in the military.  

During the October 2005 hearing, the Veteran's representative asked him whether he was nervous and anxious during the time frame when he was in service and he responded by referring to symptoms he experienced while working for the post office; i.e., that he was paranoid when he heard loud noises such as people dropping baskets of incoming mail.  He later testified that loud noises during service did not scare him.  He testified that he is able to work around loud noise that is consistent, just not sudden noise, which bothers him.  When asked if that began during service, as part of explosives and hazardous duty, he testified that he did not "think it bothered me in basic because (inaudible), I think it did after that."

In a December 2009 statement, the Veteran reported that he had recurring mental problems since eservice.  He also stated that because of a head injury in service he has suffered from depression and mental problems.  He referred to treatment for his right arm during service and stated "[a]nd the Army said I was crazy."  

There are VA treatment notes after the 2005 examination report.  Those however do not provide statements of a nexus between his service and any current psychiatric condition.  


II.D.  Depression and anxiety - Law and analysis

The Board finds that the Veteran was not involved in an explosion during active service, that he did not receive treatment for psychiatric conditions continuously since service or until many years after service, did not have any psychiatric condition during service or until many years after separation from service, that his depression and anxiety did not have onset during service and are not related to service, and that his depression and anxiety are not caused by or aggravated by his service-connected scar.  The Board will now provide the reasons and bases for these findings.  

As the Veteran has stated that he was involved in an explosion and that he received psychiatric treatment continuously since service, and the Board finds otherwise, the Board is obligated to evaluate the credibility of the evidence as well as assigning probative weight to all competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Veterans Court and the Federal Circuit have provided guidance.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  

Here, the service treatment records are evidence against a finding that he had psychiatric symptoms during service.  The mention of an emotional overlay in the April 1966 note could only be considered evidence of psychiatric symptoms by engaging in pure speculation.  In the context of the note it is not a report of psychiatric symptoms.  A reasonable reading of the note is that the Veteran was upset about his K.P. duty.  That he had no psychiatric symptoms during service is shown by his own report in the medical history form at separation from service.  If he had anxiety and depression, the psychiatric symptoms and disorders he now has, it would be expected that he would have indicated in that report that he had depression, nervous trouble, or excessive worry.  However, he expressly indicated that he did not.  Moreover, the report of medical examination at separation from active service documents a normal psychiatric clinical evaluation.  For these reasons, the Board finds that the Veteran did not have any psychiatric disorder or symptoms of a psychiatric disorder during his active service.  

The service treatment records also tend to show that he had no involvement in any explosion during service.  He has alleged that he was injured in an explosion while stationed at Fort Leonard Wood and was hospitalized for a few days in Missouri for resulting injuries.  The service treatment records show that he was hospitalized in June - July 1964, just after his duty at Fort Leonard Wood, for his left elbow derangement.  The time of that hospitalization is very close to when the Veteran alleged he was hospitalized for injuries from an explosion.  If he had been in any explosion with resulting injuries it does not follow that the only reference to any injury in those notes would be to an injury that occurred prior to his entrance into service.  

Furthermore, there is an extensive consultation sheet note from October 1965 but that sheet refers only to his preexisting injury.  It is unbelievable that he would have been involved in any explosion and none of his service treatment records would have mentioned it given what is mentioned.  

Also inconsistent is that the Veteran reported in September 1995 that his neck was out of line and that he had been involved in an explosion during service and had shrapnel removed.  This is inconsistent with the past medical history that he reported to VA in 1976 of two operations, pinning of his left elbow in 1962 and excision of a cyst in 1975 (one year prior to the 1976 note).  This earlier report is consistent with the evidence prior to 1976; the September 1995 report is inconsistent with both the 1976 report and the earlier records.  It does not follow that he would have reported the cyst excision and elbow surgery but failed to mention injuries from an explosion during service.  This is particularly true given that in his May 1999 application he referred to a severe left neck injury during service requiring surgery.  This tends to show that the Veteran was not credible in his 1995 report as to being in an explosion and of injuries due to an explosion.  

It does not follow that the service treatment records would be as they are, including a normal spine clinical evaluation at separation from active service, and that the Veteran's statement in his May 1999 application - that he had a severe left neck injury during service from an explosion requiring surgery - would also be true.  The Board finds that his assertion of an injurious explosion during service is inconsistent with his October 1966 report of medical history.  This also tends to show that the Veteran is not credible with respect to any injurious explosion during service.  

The Board has considered the letter from the Veteran's spouse in which she describes a scar on his back.  While she attributed it to a bullet wound, what is more consistent with the rest of the evidence of record is that it is a scar from his cyst removal.  Her statement does not corroborate that the Veteran was involved in an explosion during service.  

The Board finds that the service treatment records and post service treatment records just discussed are the most probative evidence with regard to whether the Veteran was involved in an explosion during service.  His post service reports, no earlier than 1995, are inconsistent with the affirmative acknowledgment in the October 1966 report of medical history that he had never had any illness or injury other than what he already reported.  

For these reasons, the Board finds that the Veteran's reports of involvement in an explosion are not credible.  Furthermore, based on the evidence just discussed, the Board finds as fact that the Veteran was not involved in any injurious explosion during his active service.  

His reports of being treated for psychiatric symptoms continuously since service, whether made directly by him or indirectly through for example Dr. T.A. or the VA psychologist in 2004, are also inconsistent with the earlier records.  Both reports had to come solely from the Veteran's reports because there is no other evidence of record showing such treatment.  Indeed, the first report of nervousness is found in the 1976 VA treatment records and therefore comes some ten years after his separation from active service.  The nature of those 1976 notes is such as to preclude any finding that he had been treated for psychiatric symptoms prior to 1976.  

In 1988 he reported that the only symptoms that he had been treated for by VA were gastrointestinal and was emphatic that he was not treated by VA for anything other than gastrointestinal problems.  Even taking into consideration that he reported that his job at the Post Office made him nervous and affected his stomach, this is evidence of no more than treatment for gastrointestinal problems arising from nervousness due to events some ten years after service.  There is no evidence of psychiatric treatment by a private practitioner in those ten years following service.  Thus, any assertion of psychiatric treatment continuously since service is not credible.  

Also considered are the reports that his neck scar aggravated an anxiety disorder.  In a January 2000 rating decision, the RO granted service connection for a 7.5 centimeter scar on the base of the head and top of the neck, on the left side, and assigned a noncompensable evaluation effective since 1999.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in 2004, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The Board finds the February 2005 examination report to be evidence against a finding that he has any psychiatric disability caused or aggravated by his service-connected scar.  The examiner specifically addressed the question of whether his depression and/or anxiety were related to the scar and stated that it was unlikely that it was.  The rationale is sufficient-that the Veteran related his anxiety and depression to the alleged explosion.  He did not attribute it to the service-connected scar from cyst removal.

As to the positive nexus opinion expressed in the February 2005 examination report, the Board finds that it is based on an event that did not occur - the alleged explosion.  The Board is not required to accept as fact what the examiner accepted as fact with regard to events during service reported by the Veteran after service.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (explaining, in the context of a claim of service connection for psychiatric disability due to in-service personal assault, that VA is not required to accept a doctor's diagnosis based on in-service personal assault as proof that the assault occurred).  Because the Board finds that the alleged explosion did not occur, no weight is given to the opinion to the extent that it relates the Veteran's anxiety and depression to the explosion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

The Board has considered the statements of the Veteran, his spouse, and his sister but finds that they are outweighed by the more probative evidence already discussed.  His sister's account of a personality change that she observed after service is of little probative value on the issue of whether he had psychiatric symptoms during or shortly after service.  She reports that he drank after service and had marital problems but by her own account states that she does not know if he had emotional or mental problems, only that he was different.  A difference in behavior observed by his sister together with marital difficulties over time, the Board finds is not of sufficient significance to bring the evidence in equipoise as to onset of psychiatric symptoms during service or resulting from service.

His spouse's statement is similarly of little probative value.  By her own account she did not know the Veteran until many years after service so her statement is not of events or observations contemporaneous to service.  She reports only that he states that his nightmares are of events during service but provides no details.  This in effect is merely a second hand report of what the Veteran said and those reports are not consistent with his service records or the many years after service in which he reported numerous symptoms but made no report of nightmares related to service.  

For the reasons just discussed, the Board has determined that the preponderance of evidence is against a finding that the Veteran's depression and anxiety, or depressive and anxiety disorders had onset during service, were caused by his service, or were caused or aggravated by his service-connected scar.  Hence, his appeal with regard to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left elbow derangement is granted.  

Entitlement to service connection for depression and anxiety is denied.  


REMAND

VA has a duty to assist a claimant by providing a medical examination and obtaining an expert opinion if certain factors are met.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Service treatment records show that in October 1966, near the time of separation from active duty, he did not have a hearing loss disability for either ear as far as auditory thresholds at regulation specified puretone frequencies.  See 38 C.F.R. § 3.385 (2011).  At that time he reported that he did not then have nor had previously had hearing loss.  

The first relevant post service evidence is VA treatment notes from 1976.  In February 1976 he reported that the Post Office at which he was employed had a very high level of noise which he believed was causing him to have an upset stomach.  The first post service mention of hearing loss is found in a VA August 1976 medical certificate in which the Veteran reported that he had suffered from hearing difficulty for three to four months and wanted a hearing test.  Objective finding was that he heard spoken voice.  

Of record is a May 1981 letter from the Sheriff's Department documenting that the Veteran worked for the Dallas County Sheriff's Department for approximately 22 months and was a fine officer.  There is also a letter from a State of Texas State Representative, dated in August 1981, recommending the Veteran for employment.  This includes that the Veteran had experience as a certified police officer in Dallas.  

Of record is a November 2004 letter signed by Dr. H.M. of an ear, nose and throat practice.  Dr. H.M. stated that the Veteran was complaining of hearing loss suffered for the past several years.  Dr. H.M. stated that the Veteran served as a combat engineer as a young man but has not had noise exposure since.  Dr. H.M. explained that an audiogram showed bilateral sensorineural hearing loss, mostly to high frequencies above 2000 Hertz.  

Also submitted are audiograms from October 2007 and September 2008, all from Dr. H.M.  These show that the Veteran has had a bilateral hearing loss disability as defined by VA regulations as far as auditory thresholds at regulation specified puretone frequencies .  See 38 C.F.R. § 3.385 (2011).  

The Veteran's service personnel records document that he had service in a Combat Engineering Battalion.  The Veteran has reported that he was involved in an explosion during service in 1964.  

Given the attachment to an engineering battalion and that he served in the Army, the Board finds as fact that he was exposed to loud noise during service.  Given his reports of loud noise at the Post Office and the documentation that he was a police officer after service, the Board also finds as fact that he was exposed to loud noise post service.  As to the alleged explosion, the Board finds as fact that the Veteran was not involved in any explosion resulting in injuries during service; in short his reports of an explosion at Fort Leonard Wood resulting in injuries are not credible and the more probative evidence of record shows that he was not involved in any injurious explosion.  The supporting reasons and bases for this finding are expressed elsewhere in the instant document.  The examiner must accept these facts when determining if the Veteran's current hearing loss disability is related to service.  

Although Dr. H.M. stated that the Veteran had not been exposed to loud noise since service, and the Board finds this to be incorrect, the evidence from Dr. H.M. can be construed as a statement, though incomplete, of a nexus between the Veteran's service and his current hearing loss disability.  The evidence from Dr. H.M., given these factual problems, is insufficient to grant service connection for hearing loss.  It does however, when coupled with the current hearing loss disability and the in-service noise exposure, trigger VA's duty to provide the Veteran with an audiology examination and obtain an expert opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, pertaining to hearing loss should be obtained and added to the claims file.

2.  Following completion of the above, ensure that the Veteran is provided an opportunity for a VA audiology examination.  The claims file, including a copy of this Remand, must be provided to the examiner.  The examiner must review the claims file in conjunction with the examination and must annotate his or her report as to whether the claims file was reviewed.  The examiner must accept as fact that the Veteran was exposed to noise during his active service and that the Veteran was exposed to noise after service in his duties as a police officer and, as he has reported, in his duties with the U.S. Post Office.  The examiner must also accept as fact that the Veteran's assertion of injuries in an explosion during service (expressed as occurring while in AIT at Fort Leonard Wood) are not accurate and he was not involved in any such explosion.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss disability from which the Veteran now suffers had onset during or was caused by his active service.  The examiner must provide an explanation (rationale) for any conclusion reached.  

3.  Then, readjudicate the claim of entitlement to service connection for hearing loss.  If the claim is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


